ACCEPTED
                                                                                                03-15-00429-CV
                                                                                                        7052075
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                           9/23/2015 1:21:55 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                No. 03-15-00429-CV
                                                                             FILED IN
                                                                      3rd COURT OF APPEALS
                           IN THE THIRD COURT OF APPEALS                  AUSTIN, TEXAS
                                   AUSTIN, TEXAS                      9/23/2015 1:21:55 PM
                                                                        JEFFREY D. KYLE
                                                                              Clerk

                  Dennis Draper, Greg Hadley, and Charles Huston,

                                                  Appellants,

                                            v.

                        Austin Manufacturing Services, I, Inc.,

                                                   Appellee.


  On Appeal from No. D-1-GN-09-004416, in the 353rd Judicial District Court, Travis County
                          Honorable Orlinda Naranjo, Presiding



 SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                 BRIEF OF APPELLANTS


TO THE HONORABLE COURT OF APPEALS:

      Appellants Dennis Draper, Greg Hadley, and Charles Huston (the Individual

Guarantors) file this Second Unopposed Motion for Extension of Time to File their

Brief of Appellants, and in support states as follows:

      1.     Appellants’ brief is currently due on September 23, 2015. Appellants

seek a seven-day extension of the deadline, and request that the deadline be




                                                                                             1
extended to September 30, 2015. This is Appellants’ second request for an

extension.

      2.     The extension is sought to correct a defect in the record. Upon

finalizing the Brief of Appellants, it became apparent that the transcript for the

proceedings for the afternoon of April 15, 2015 are not included in Volume 2 of

the Reporter’s Record, which only contains the proceedings from the morning

session of trial. This oversight was not initially detected because while drafting the

brief of Appellants counsel worked off of the unofficial version of the transcript for

the afternoon proceedings rather than the official volume. Only when citations

were being inserted did the omission become apparent. The transcripts of the

proceedings were properly requested and timely paid for – it appears that the

failure to include both segments of the day’s proceedings was simply an oversight.

      3.     The extension will permit the Appellants’ Brief to be filed with

correct citations to the official record, which should aid both the court and

opposing counsel. No party will be prejudiced by this extension.

      4.     The undersigned has been in contact with the official court reporter

who indicated that a supplemental reporter’s record will be filed in the immediate

future.

      5.     This motion is not opposed.




                                                                                     2
                            PRAYER FOR RELIEF

      Appellants thus respectfully request that this Court grant the extension until

September 30, 2015.

                             Respectfully submitted,

                             /S/ Michael S. Truesdale
                             Michael S. Truesdale

                          LAW OFFICE OF MICHAEL S. TRUESDALE, PLLC
                          State Bar No. 00791825
                          801 West Avenue, Suite 201
                          Austin, TX 78701
                          512-482-8671
                          866-847-8719 (fax)
                          mike@truesdalelaw.com
                          Counsel for Dennis Draper, Greg Hadley and Charles
                          Huston
                      CERTIFICATE OF CONFERENCE

     I certify that I conferred with Christopher Kratovil (appellate counsel for
Appellee Austin Manufacturing Services I, Inc.) and was informed that he does not
oppose the relief requested herein.

                                       /s/ Michael S. Truesdale
                                       Michael S. Truesdale




                                                                                       3
                        CERTIFICATE OF SERVICE
      On September 23, 2015, the undersigned certifies that he served a copy of
this Motion for Extension of Time on the following via e-service, in compliance
with Texas Rules of Appellate Procedure 9.5 and 25.1(e):

Brian A. Colao                        Shane M. Boasberg
bcolao@dykema.com                     shaneb@law-smb.com
Christopher Kratovil                  The Law Offices of Shane M.
ckratovil@dykema.com                  Boasberg, P.C.
Dykema Gossett PLLC                   2901 Bee Caves Road,
1717 Main Street, Suite 4000          Commissioner’s House, Box E
Dallas, Texas 75201                   Austin, Texas 78746

Counsel for Appellee Austin           Counsel for Assistant Pro, Inc., TQI
Manufacturing Services                Corporation, and Darryl Cornish

                                     /s/ Michael S. Truesdale
                                     Michael S. Truesdale
                                     SBN 00791825




                                                                                  4